FILED
                           NOT FOR PUBLICATION                               MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CARLA DENISE PRICE,                              No. 14-16734

              Plaintiff - Appellant,             D.C. No. 2:13-cv-01344-GMS

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                             Submitted March 1, 2016**

Before: THOMAS, Chief Judge, D. W. NELSON, and LEAVY, Circuit Judges.

      Carla Denise Price appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. See Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014). We vacate and

remand to the Social Security Administration for further proceedings.

      The administrative law judge (“ALJ”) failed to provide specific, clear, and

convincing reasons supporting the determination that Price’s reported daily

activities were not consistent with someone who is disabled. See Garrison v.

Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014). None of Price’s daily activities

contradict her testimony regarding the intensity, persistence or limiting effects of

her symptoms, and the ALJ failed to offer any explanation of how they might. See

Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Additionally, Price’s testimony

was consistent with her prior self-reports, including functional reports and reports

to medical providers. See Ghanim, 763 F.3d at 1164. Moreover, the ALJ failed to

identify any activities or physical functions that Price engaged in that are

transferable to a work setting. Orn, 495 F.3d at 639. Accordingly, the ALJ failed

to provide clear, convincing, and specific reasons to discredit Price’s physical

symptom testimony. See Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir.

2015).

      The ALJ also failed to provide specific and legitimate reasons for according

little weight to the opinion of Price’s treating physician, Dr. Shillito. The ALJ


                                           2
gave little weight to Dr. Shillito’s opinions because the limitations Dr. Shillito

described were inconsistent with Price’s activities of daily living. The ALJ’s

reasoning, however, rests on the same flawed reasoning as the reasoning regarding

Price’s discredited physical symptom testimony. Additionally, although Dr.

Shillito is not a specialist, that factor alone does not constitute a sufficient reason

for giving little weight to his opinions, and the ALJ’s decision does not reflect a

weighing of the factors relevant a treating physician’s opinion. See Ghanim, 763

F.3d at 1161; Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988).

      We therefore vacate the district court’s judgment affirming the ALJ’s denial

of benefits. Because we conclude that critical factual issues remain unresolved,

and that further proceedings will be useful, we instruct the district court to remand

this case to the agency for further proceedings. See Brown-Hunter, 806 F.3d at

496; Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir.

2014).

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                            3